                   Case 5:17-cv-00551-LHK Document 285-70 Filed 10/18/18 Page 1 of 2



                 Subject: Re: Triton relay usage
                   From: "Amol Pattekar" <pattekar@apple.com>
            Received(Date): Thu, 19 Jun 2014 05:41:26 +0000
                      To: "Gokul Thirumalai" <gthirumalai@apple.com>
                      Cc: "Patrick Gates" <pgates@apple.com>, "Lionel Gentil"
                            <lgentil@apple.com>,"Artie Nathan III" <anathan@apple.com>
                    Date: Thu, 19 Jun 2014 05:41:26 +0000

           Ah! That makes a lot of sense. Thanks for the explanation Gokul!

           -Amol

           Sent from my iPhone

           On Jun 18, 2014, at 10:20 PM, Gokul Thirumalai <gthirumalai@apple.com> wrote:

           I'm not following why the relay bandwidth utilization would recover.

           iOS6 was the biggest user of relay bandwidth - all calls going over relay. iOS7 uses significantly
           less - most calls drop back down after relay. We broke all iOS6, and the only way to get
           FaceTime working again is to upgrade to iOS7.

           iReporter charts show that iOS6 calls were minuscule before things broke and yet contributed to
           a large amount of relay traffic, indicating iOS7 was using very little relay bandwidth. Also, the
           day things broke, a ton of people upgraded to iOS7 (20% jump in accept rate from Sochi on
           4/17).

           <PastedGraphic-1.png>

            On Jun 18, 2014, at 8:24 PM, Amol Pattekar <pattekar@apple.com> wrote:

            +Artie, who I believe is out until Monday.

            I would have expected the traffic to recover as some of these customers upgraded to newer
            builds. Not sure why it didn't recover. I do not recall any other change in April that would have
            reduced relay usage.

            I have also not heard any recent reports of customers complaining about FaceTime not working.

            Thanks,
            -Amol

            Sent from my iPhone

            On Jun 18, 2014, at 8:01 PM, Patrick Gates <pgates@apple.com> wrote:




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                            APL-GRACE_00001002
                  Case 5:17-cv-00551-LHK Document 285-70 Filed 10/18/18 Page 2 of 2




            But it seems like it never recovered. Is FaceTime still broken for a large number of people?
            Like half?

            - Patrick

            On Jun 18, 2014, at 19:58, Amol Pattekar <pattekar@apple.com> wrote:

            There was a cert that expired and several client builds were enforcing the expiry, so FaceTime
            broke in all iOS except BrightonMaps, InnsbruckTaos and Sochi. It also broke in all major
            releases of OSX but all the SUs had a fix. This happened on April 15th. This substantially
            reduced relay utilization.

            For next year, we need to factor in additional relay usage for phone continuity. We will use
            more relay IPs. Bandwidth usage will likely not increase much.

            Thanks,
            -Amol

            Sent from my iPhone
             On Jun 18, 2014, at 7:45 PM, Patrick Gates <pgates@apple.com> wrote:

             Hey guys -

             I'm looking at the Akamai contract for the next year. I understand we did something in April
             around iOS 6 to reduce relay utilization. Does this ring a bell for any of you? Got details?

             Thanks,

             Patrick




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00001003
